DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Saraswat et al (USPGP 2017/0369275).
Regarding Claims 1,8,14 Saraswat discloses a method of controlling elevator dispatch, comprising (Fig. 2):
collecting 240, by a number of input devices, user data 104 from a number of users, wherein the user data includes user behavior over a specified time period 106;
collecting 244, by an elevator control system, elevator use data for a number of elevators in a building over the specified time period 106;
constructing 112, by a number of processors 402 (para. 0066) applying the user data and elevator use data, an elevator dispatch model that predicts (paras. 0031, 0046) future elevator use according to predicted user needs;
dispatching 246, by the elevator control system, the elevators according to the dispatch model; and
refining (para. 0046), by a number of processors 402, the elevator dispatch model according to feedback data 108 collected from users over a subsequent time period.
Regarding Claims 2,3,9,15,16 Saraswat discloses the feedback data 108 comprises feedback provided directly by users (building occupancy 108a) and indirect feedback extrapolated from user behavior 110.
Regarding Claims 4,10,17 Saraswat discloses the elevator dispatch model is constructed using 
a machine learning algorithm (para. 0089). 
Regarding Claims 5,11,18 Saraswat discloses the user data 104 further comprises at least one of:  weight 104e; predicted departure from the building / predicted arrival at the building 104d; urgency of elevator use 120.
Regarding Claims 6,12,19 Saraswat discloses the input devices include at least one of: cameras (CCTV, para. 0036); motion sensors and internet enabled appliances (para. 0067).
Regarding Claims 7,13,20 Saraswat discloses the elevator dispatch model is constructed and refined (para. 0046) using a number of the following factors: predicted elevator traffic and predicted intent of elevator trip (para. 0035); user preference; user feedback; user personal information and real-time user behavior (hotel check-in; para. 0040); real-time elevator use data 120; and historical elevator use data (para. 0032). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837